
	
		I
		112th CONGRESS
		2d Session
		H. R. 6408
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Walsh of Illinois
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  each individual who desires to vote in an election for Federal office to
		  provide the appropriate election official with a government-issued photo
		  identification, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Election Integrity Act of
			 2012.
		2.Requiring Voters
			 To Provide Photo Identification
			(a)Requirement To
			 Provide Photo Identification as Condition of Receiving
			 BallotSection 303(b) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(b)) is amended—
				(1)in the heading, by
			 striking for Voters Who Register by
			 Mail and inserting for Providing Photo Identification;
			 and
				(2)by striking
			 paragraphs (1) through (3) and inserting the following:
					
						(1)Individuals
				voting in person
							(A)Requirement to
				provide identificationNotwithstanding any other provision of law
				and except as provided in subparagraph (B), the appropriate State or local
				election official shall not provide a ballot for an election for Federal office
				to an individual who desires to vote in person unless—
								(i)the individual
				presents to the official a government-issued, current, and valid photo
				identification of the individual; and
								(ii)the election
				official verifies that the photo identification presented is of the individual
				who requests the ballot.
								(B)Availability of
				provisional ballotIf an
				individual does not present the identification required under subparagraph (A),
				the individual shall be permitted to cast a provisional ballot with respect to
				the election under section 302(a), except that the appropriate State or local
				election official shall not make a determination under section 302(a)(4) that
				the individual is eligible under State law to vote in the election unless, not
				later than 48 hours after casting the provisional ballot—
								(i)the individual
				presents the identification required under subparagraph (A) to the official;
				and
								(ii)the election official verifies that the
				photo identification presented is of the individual who cast the provisional
				ballot.
								(2)Individuals
				voting other than in person
							(A)In
				generalNotwithstanding any
				other provision of law and except as provided in subparagraph (B), the
				appropriate State or local election official shall not accept any ballot for an
				election for Federal office provided by an individual who votes other than in
				person unless—
								(i)the individual
				submits with the ballot a copy of a government-issued, current, and valid photo
				identification of the individual; and
								(ii)the election official verifies that the
				photo identification presented is of the individual who provides the
				ballot.
								(B)In person
				requests for ballots to vote other than in personNotwithstanding any other provision of law
				and except as provided in subparagraph (B), the appropriate State or local
				election official shall not provide a ballot for voting other than in person to
				an individual who makes a request for such a ballot in person unless—
								(i)the individual
				presents to the official a government-issued, current, and valid photo
				identification of the individual; and
								(ii)the election
				official verifies that the photo identification presented is of the individual
				who requests the ballot.
								(C)Exception for
				overseas military votersSubparagraphs (A) and (B) do not apply
				with respect to an absent uniformed services voter who, by reason of active
				duty or service, is absent from the United States on the date of the election
				involved. In this subparagraph, the term absent uniformed services
				voter has the meaning given such term in section 107(1) of the Uniformed
				and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(1)), other than
				an individual described in section 107(1)(C) of such Act.
							(3)Specific
				requirements for identificationsFor purposes of paragraphs (1) and (2), an
				identification is government-issued with respect to an
				individual if it is issued by the Federal Government or by the government of
				the State in which the individual seeks to cast a ballot. Nothing in this
				subsection shall be construed to prohibit the Federal Government or a State
				from requiring an individual who requests a photo identification to present
				such information as may be necessary to ensure that the individual is the
				individual for whom the identification is sought, or from imposing any other
				requirements deemed necessary to ensure the integrity or accuracy of any such
				photo
				identifications.
						.
				(b)Conforming
			 AmendmentsSection 303 of such Act (42 U.S.C. 15483) is
			 amended—
				(1)in the heading, by
			 striking for voters who register by
			 mail and inserting for Providing Photo Identification;
			 and
				(2)in subsection (c),
			 by striking subsections (a)(5)(A)(I)(II) and (b)(3)(B)(I)(II)
			 and inserting subsection (a)(5)(A)(I)(II).
				(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 amending the item relating to section 303 to read as follows:
				
					
						Sec. 303. Computerized statewide voter
				registration list requirements and requirements for providing photo
				identification.
					
					.
			(d)Effective
			 Date
				(1)In
			 generalThis section and the
			 amendments made by this section shall apply with respect to elections for
			 Federal office held on or after January 1, 2014.
				(2)Conforming
			 amendmentSection 303(d)(2) of such Act (42 U.S.C. 15483(d)(2))
			 is amended to read as follows:
					
						(2)Requirement to
				provide photo identificationParagraphs (1) and (2) of subsection (b)
				shall apply with respect to elections for Federal office held on or after
				January 1,
				2014.
						.
				3.Making photo
			 identifications available
			(a)Requiring States
			 To make identification availableSection 303(b) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15483(b)), as amended by section 2(a)(2),
			 is amended—
				(1)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6); and
				(2)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Making photo
				identifications available
							(A)In
				generalDuring fiscal year 2014 and each succeeding fiscal year,
				each State shall establish a program to provide photo identifications which may
				be used to meet the requirements of paragraphs (1) and (2) by individuals who
				desire to vote in elections held in the State but who do not otherwise possess
				a government-issued photo identification.
							(B)Identifications
				provided at no cost to indigent individualsIf a State charges an individual a fee for
				providing a photo identification under the program established under
				subparagraph (A)—
								(i)the fee charged
				may not exceed the reasonable cost to the State of providing the identification
				to the individual; and
								(ii)the State may not
				charge a fee to any individual who provides an attestation that the individual
				is unable to afford the fee.
								(C)Identifications
				not to be used as motor vehicle licensesAny photo identification provided under the
				program established under subparagraph (A) may not serve as a government-issued
				photo identification for purposes of operating a motor vehicle or any related
				purpose.
							.
				(b)Payments to
			 States To cover costsSubtitle D of title II of such Act (42
			 U.S.C. 15321 et seq.) is amended by adding at the end the following new
			 part:
				
					7Payments To Cover
				Costs of Providing Photo Identifications to Indigent Individuals
						297.Payments To
				Cover Costs to States of Providing Photo Identifications For Voting to Indigent
				Individuals
							(a)Payments to
				StatesThe Commission shall make payments to States to cover the
				costs incurred in providing photo identifications under the program established
				under section 303(b)(4) to individuals who are unable to afford the fee that
				would otherwise be charged under the program.
							(b)Amount of
				paymentThe amount of the payment made to a State under this part
				for any year shall be equal to the amount of fees which would have been
				collected by the State during the year under the program established under
				section 303(b)(4) but for the application of section 303(b)(4)(B)(ii), as
				determined on the basis of information furnished to the Commission by the State
				at such time and in such form as the Commission may require.
							(c)Ensuring budget
				neutrality by corresponding reduction in requirements paymentThe
				amount of any requirements payment made to a State under part 1 of subtitle D
				for a fiscal year shall be reduced by the amount of any payment made to a State
				under this part for the fiscal year.
							297A.Authorization
				of AppropriationsThere are
				authorized to be appropriated for payments under this part an aggregate amount
				of $5,000,000 for fiscal year 2014 and each of the 4 succeeding fiscal
				years.
						.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to subtitle D of title II the following:
				
					
						Part 7—Payments To Cover Costs of Providing
				Photo Identifications to Indigent Individuals
						Sec. 297. Payments to cover costs to
				States of providing photo identifications for voting to indigent
				individuals.
						Sec. 297A. Authorization of
				appropriations.
					
					.
			
